     Case 1:20-cv-00804-DAD-SAB Document 14 Filed 09/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   RONALD GRAFFT, et al.,                        Case No. 1:20-cv-00804-DAD-SAB

12                     Plaintiffs,                 ORDER DISCHARGING ORDER TO SHOW
                                                   CAUSE AND EXTENDING TIME FOR FILING
13          v.                                     OF DISPOSITIVE DOCUMENTS

14   GEA FARM TECHNOLOGIES, INC., et               (ECF Nos. 12, 13)
     al.,
15                                                 FORTY-FIVE DAY DEADLINE
                       Defendants.
16

17
            Defendants GEA Farm Technologies, Inc. and GEA North America, Inc. removed this
18
     action from the Tulare County Superior Court to the Eastern District of California on June 8,
19
     2020. (ECF No. 1.) On July 30, 2020, a notice of settlement was filed and the parties were
20
     ordered to file dispositive documents within forty-five days. (ECF Nos. 10, 11.) When the
21
     deadline passed and the parties had not filed dispositive documents or otherwise responded to the
22
     July 30, 2020 order, an order issued on September 16, 2020, requiring the parties to show cause
23
     why sanctions should not issue for the failure to comply.
24
            On September 17, 2020, a declaration was filed requesting an additional forty-five days to
25
     complete the settlement and file dispositive documents.
26
            Based on the response to the order to show cause, IT IS HEREBY ORDERED that:
27
            1.      The September 16, 2020 order to show cause (ECF No. 12) is DISCHARGED;
28
                                                     1
     Case 1:20-cv-00804-DAD-SAB Document 14 Filed 09/18/20 Page 2 of 2

 1            2.      The parties SHALL FILE dispositive documents within forty-five days of the date

 2                    of entry of this order; and

 3            3.      Failure to comply with this order may result in the issuance of sanctions, up to and

 4                    including dismissal of this action.

 5
     IT IS SO ORDERED.
 6

 7   Dated:        September 18, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
